Reversing.
The appellant, M.L. Van Galder, who was the plaintiff below, brought this action against the appellee, E.R. Foster, for damages for injuries sustained by him while a gratuitous passenger in appellee's automobile. He avers in his petition that his injuries were caused by the appellee's negligent operation of the automobile in which he was riding at the time of the accident. The lower court sustained a demurrer to the petition on the ground that, by virtue of the provisions of chapter 85 of the Acts *Page 544 
of the General Assembly of 1930 (Ky. Stats., Supp. 1931, sec. 12-7), no cause of action existed. The plaintiff declined to plead further, and from the judgment dismissing his petition he has appealed.
The constitutionality of chapter 85 of the Acts of the General Assembly of 1930 is the sole question presented. That question was presented in Ludwig v. Johnson, 243 Ky. 534, 48 S.W. (2) ___, this day decided, and we there held that the act in question is unconstitutional and void. On the authority of that case, the judgment is reversed, with directions to overrule the demurrer to the petition.